DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 3-6, 11-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090319618 A1 - hereinafter "Affronti", in view of US 9298783 B2 - hereinafter "Brezina" cited in the IDS dated 12/04/19.

With respect to claim 1, Affronti teaches,
A computer-implemented method comprising: 
accessing discourse data associated with a history of discourse communications, - "The routines 400 begin at operation 402, where the attachment aggregation module 136 identifies the messages 118A-118I (discourse data) associated with the current message thread 204 (discourse communications). As described above, this may be done by identifying all messages 118 in the message store 116 or local storage 134 that share a common conversation ID 122, according to example embodiments." [0038]; Fig. 4; the discourse data including a plurality of discourse attachments transferred in accordance with the history, - "From operation 402, the routines proceed to operation 404, where the attachment aggregation module 136 identifies any file attachments 124 of the messages 118A-118I associated with the message thread 204. The attachment aggregation module 136 may access the messages 118A-118I identified in operation 402 to determine the file attachments 124 associated with the message thread 204." [0040]; Fig. 4; at least one discourse attachment within the plurality of discourse attachments having multiple versions; - "As described above, the file attachments 124 associated with the message thread may represent several different versions of a few, root files." [0027]
deriving a discourse attachment arrangement (DAA) component based at least in part on the discourse data; and - "The routines 400 begin at operation 402, where the attachment aggregation module 136 (DAA component) identifies the messages 118A-118I (discourse data) associated with the current message thread 204." [0038] "In example embodiments, the functionality of the attachment aggregation module 136 is provided by the email application 108. It will be appreciated, however, that the attachment aggregation module 136 may be provided as an add-in module for the email application 108. The add-in module may utilize an application programming interface (API) provided by the email application 108 to access the data from the messaging server 112 or the local storage 134 and to display the aggregated attachment list as part of the UI of the email application 108." [0023]; Fig. 1
outputting, based at least in part on the DAA component, the multiple versions of the at least one discourse attachment - "Once the file attachments 124 associated with the message thread 204 have been identified, the routines 400 may proceed from operation 404 to operation 406, where the attachment aggregation module 136 identifies the root files for the file attachments 124, as will be described in more detail below in regard to FIG. 5." [0040]; Fig. 4. "The routines 400 then proceed from operation 406 to operation 408 where the attachment aggregation module 136 displays the aggregated attachment list 216 in the window 202 of the email application 108. A list entry 218A-218C may be created in the aggregated attachment list 216 for the root files associated with the message thread 204, as identified by the attachment aggregation module 136 in operation 406. The attachment aggregation module 136 uses the file name 126, file size 130 and author ID 132 retrieved from the file attachment 124 determined to be the latest version of the corresponding root file to render the file-type icon 220, name 222, author 224, and file size 226 for the list entries 218A-218C in the aggregated attachment list 216. In addition, the number of versions 228 of each root file (at least one discourse attachment) determined in operation 406 is displayed in the corresponding list entry 218A-218C." [0041]; Figs 2 & 4
Affronti does not explicitly teach outputting, based at least in part on the DAA component, the multiple versions of the at least one discourse attachment arranged in a hierarchical order.
However, in analogous art, Brezina teaches:
"In some implementations, selecting a conversation thread in the conversation list 154 can cause a list of files attached to communications in the conversation thread to be displayed. In some implementations, selecting a conversation thread in the conversation list 154 can cause an attachment profile for an attachment associated with the conversation thread to be displayed." (col. 15:33-39; Fig. 1B)
"The attachment profile 200 (DAA component) can include a versions list 210. The versions list can display various versions of the file 202 (at least one discourse attachment), when the versions were modified, when the versions were sent, when the versions were received, how many versions of the file 202 there have been, who modified each version, summaries of the various versions, or summaries of changes between the various versions. In the example depicted, the versions list 210 indicates that there have been 5 versions of the file 202 including the current version." (col. 22:49-57; Fig. 2) The file versions in versions list 210 are displayed in date order.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Affronti with Brezina's teachings because doing so would provide Affronti's system with the ability to better manage the growing number of file attachments sent by users via electronic communications, as suggested by Brezina (col. 1:30-39).

With respect to claim 9, Affronti teaches,
A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the program instructions when executed in one or more processors causing operations comprising: - Fig. 6
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 17, Affronti teaches,
A computer system comprising one or more processors, one or more computer- readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions when executed in the one or more processors causing operations comprising: - Fig. 6
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 2 and 10, Brezina teaches,
wherein the discourse data further includes one of...a plurality of user profiles. - "The e-mail client 102 also includes a profile 108. In the example depicted, the profile 108 is displayed as an additional panel within the e-mail client 102 positioned to the right of the inbox viewing panel 104 and the e-mail viewing panel 106." (col. 2:33-37; Fig. 1) "The profile 108 can contain information relating to a sender of an e-mail, a recipient of an e-mail, the body of an e-mail, an attachment to an e-mail, or a person or topic mentioned in an e-mail. In alternate implementations, the profile 108 can contain information related to a sender, recipient, body, attachment or topic of another communication medium such as an instant message, a phone call, a text message, an internet message board, a social network message or comment, or a voice over IP communication." (col. 2:55-63)

With respect to claims 7, 15 and 18, Brezina teaches,
wherein the discourse data is associated with a first discourse channel domain of a multiplicity of discourse channel domains, - "In some implementations, instead of an e-mail client (first discourse channel domain), the system 100 can include an instant messaging client, a social network client, a text message client, or another communication viewing client. It is to be understood that while portions of this description describe systems and methods involving e-mail communications, these same systems and methods can be implemented using other forms of communication (discourse channel domains), including instant messages, phone calls, text messages, internet message board postings, social network messages or comments, or voice over IP communications." (col. 2:24-33); and further comprising discourse data associated with at least a second discourse channel domain. - "The conversation list 124 can display a list of recent communications between the user and the sender 112 or involving the user and the sender 112. The communications displayed on the conversation list 124 can be a list of past e-mails, text messages (second discourse channel domain), instant messages, telephone calls, social network communications, message board posts or voice over IP communications involving the sender 112." (col. 7:25-31; Fig. 1B)

With respect to claims 8, 16 and 19, Brezina teaches,
outputting, based at least in part on the DAA component, multiple versions of attachments that are shared across the first and the at least a second discourse channel domains in a first and an at least a second hierarchical orders. - "The attachment profile 200 The attachment profile 200 (DAA component) can include a versions list 210. can include a versions list 210. The versions list can display various versions of the file 202 (at least one discourse attachment), when the versions were modified, when the versions were sent, when the versions were received, how many versions of the file 202 there have been, who modified each version, summaries of the various versions, or summaries of changes between the various versions. In the example depicted, the versions list 210 indicates that there have been 5 versions of the file 202 including the current version." (col. 22:49-57; Fig. 2) The file versions in versions list 210 are displayed in date order. Additional versions would create additional date orders." In some implementations, instead of an e-mail client, the system 100 can include an instant messaging client, a social network client, a text message client, or another communication viewing client. It is to be understood that while portions of this description describe systems and methods involving e-mail communications, these same systems and methods can be implemented using other forms of communication (discourse channel domains), including instant messages, phone calls, text messages, internet message board postings, social network messages or comments, or voice over IP communications." (col. 2:24-33)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10462143 B1 - "Method And System For Electronic Mail Attachment Management". See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192